      Case 3:16-cr-01896-DMS Document 66 Filed 11/05/18 PageID.164 Page 1 of 1




 1

 2

 3
                          UNITED STATES DISTRICT COURT
 4
                        SOUTHERN DISTRICT OF CALIFORNIA
 5

 6   UNITED STATES OF AMERICA,
                                             Case No.: 16-cr-01896-DMS
 7
           v.
 8

 9   DAMASO LOPEZ-SERRANO,                   ORDER
10               Defendant.
11

12        Upon the joint motion of the UNITED STATES OF AMERICA and DAMASO LOPEZ-

13 SERRANO and good cause appearing;
         IT IS HEREBY ORDERED that the status hearing regarding sentencing hearing
14
   presently set for November 8, 2018, at 10:30 a.m. be continued to March 8, 2019, at 10:30
15
   a.m.
16

17
     Dated: November 5, 2018
18
19
20

21

22

23

24

25

26

27

28
